Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on December 28th, 2020, claims 14, and 16 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) in view of Freeman (US 20040233065 A1).
In regards to claim 1, Yamaguchi teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, Yamaguchi teaches cutting the first label at one or more cut lines to remove part of the RFID tag from the first label (Paragraphs 64, 83).  

In regards to claim 2, Yamaguchi modified teaches the determining of one or more cut lines to reconfigure the RFID tag (Paragraph 85).  Freeman further teaches the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), enabling different application use associated with a potential second label.
In regards to claim 3, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using Freeman’s teaching of the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), one may reprogram the said tag and select an appropriate application for the tag.
In regards to claim 5, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using Freeman’s teaching of the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), one may reprogram the said tag and select an appropriate application for the tag.
In regards to claim 7, Yamaguchi modified teaches the cutting being performed using a knife like cutter such as a scissors (Paragraphs 83, 102).
In regards to claim 9, Furthermore, Yamaguchi teaches cutting the first label at one or more cut lines to remove part of the RFID tag from the first label (Paragraphs 64, 83).  
Yamaguchi fails to teach placing the removed part of the RFID tag on a second label.  Freeman teaches the reuse and reprogramming of an RFID tag (Paragraphs 37, 41); one of ordinary skill in the art 
In regards to claim 10, Yamaguchi modified teaches cutting a perimeter around the RFID tag to release the RFID tag from a label (Paragraph 83; Figure 9).
In regards to claim 11, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna, enabling the cutting and extracting the tag (Paragraphs 85; Figure 9).
In regards to claim 12, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using Freeman’s teaching of the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), one may reprogram the said tag and select an appropriate application for the tag.

Claims 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) and Freeman (US 20040233065 A1) as applied to claim 1 above, and further in view of Green et al. (US 20030136503 A1).
In regards to claim 4, Yamaguchi modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before 
In regards to claim 13, Yamaguchi modified via Freeman’s teaching of the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), one may reprogram the said tag and select an appropriate application for the tag such as a second label. Yamaguchi modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Green’s teaching with Yamaguchi modified’s teaching in order to enable the functionality of the read/write procedure of RFID tag.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) and Freeman (US 20040233065 A1)  as applied to claim 1 above, and further in view of Butler et al. (US 20150129666 A1).
In regards to claim 6, Yamaguchi modified fails to teach assessing damage to the RFID tag by performing RF measurements of the RFID tag.  Butler on the other hand teach assessing damage to the RFID tag by performing RF measurements of the RFID tag through the RFID memory reads (Paragraph 178).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Butler’s teaching with Yamaguchi modified’s teaching in order to determine the damage to the tag.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) and Freeman (US 20040233065 A1) as applied to claim 1 above, and further in view of Attar (US 20170068930 A1).
.

Claims 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1) in view of Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1).
In regards to claim 14, Lam teaches a label comprising a substrate, a plurality of indicia on the substrate (Paragraphs 25, 28).  Lam fails to teach the removal of a RFID tag from a label and attaching to a substrate.  Yamaguchi on the other hand teaches tag being separably adhered to the tape of a label (Paragraphs 9-11).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamaguchi’s teaching with Lams teaching, in order to successfully remove and attach an RFID tag from one substrate surface to another.
Lam modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in 
In regards to claim 15, Lam modified via Yamaguchi teaches the undamaged portion of a conductor antenna of an associated RFID tag label, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, Yamaguchi teaches cutting the first label at one or more cut lines to remove part of the RFID tag from the first label (Paragraphs 64, 83).  
In regards to claim 18, Lam modified teaches the indicia include one or more of machine readable indicia human readable indicia (Paragraph 9).
In regards to claim 19, Lam modified via Yamaguchi teaches portion of the RFID tag removed form a label being free from indicia (Paragraphs 64, 83, 85)

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1), Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1) as applied to claim 14 above, and further in view of Freeman (US 20040233065 A1).
In regards to claim 16, Lam modified fails to teach the tag being removed from a second label configured to allow the first label to be used for a different application than the second label.  Freeman further teaches the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), enabling different application use associated with a potential second label.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Freeman’s teaching with Lam modified’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).
In regards to claim 17, Lam modified via Green teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  Lam modified fails to the label being .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1), Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1 as applied to claim 14 above, and further in view of Warther (US 20110133904 A1).
In regards to claim 20, Lam modified fails to teach the label being a baggage label configured for use in the airline industry.  Warther on the other hand teaches a reusable RFID tag for baggage that may be used in the airline industry (Paragraphs 7, 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warther’s teaching with Lam’s teaching in order to enable the tracking of tagged articles, in this case luggage.


Response to Arguments
Applicant argues that Yamaguchi et al. (US 20090002125 A1) and Freeman (US 20040233065 A1) fail to teach explicitly “determining one or more cut lines to remove, from the first label, at least part of the RFID tag that includes at least a part of the conductor antenna selected only from the undamaged portion of the conductor antenna.” Yamaguchi teaches the separation material layer 65 of the RFID tag insertion body TI and the adhesive layer 74 of the second tape 152 are separable. Only the tape base layer 72 of the first tape 151 and the antenna base 63 of the RFID tag insertion body TI are in contact with each other. Thus, as a result of the above cutting and the removal of the curved sections SR, the tape base material 72 and the antenna base 63 are separated. Then, when the user separates the separation material layer 65 and the adhesive layer (Paragraph 85; Figure 9), this accounts for reusable RFID tags, or for providing single uses of RFID tags (Paragraphs 41, 42), One of ordinary skill in the art where may then utilized the cuttable lines/section to remove the tag and antenna portion from an adhered article in such a way that the antenna and tag portion maybe reusable and reprogrammed accordingly and hence reading over the claim language above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                                                  

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685